Citation Nr: 1119041	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbosacral spine, evaluated as 20 percent disabling from July 13, 2005 and 40 percent disabling from August 3, 2006.  

2.  Entitlement to a separate compensable rating for radiculopathy of the right lower extremity. 

3.  Entitlement to a separate compensable rating for radiculopathy of the right lower extremity. 

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.  

5.  Entitlement to an initial compensable rating for right ankle pain.  

6.  Entitlement to an initial compensable rating for left ankle pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the September 2005 rating decision, the RO, in pertinent part, granted an increased, 20 percent, rating for DDD of the lumbosacral spine, effective July 13, 2005 (the date of the Veteran's claim for an increased rating).  In the March 2009 rating decision the RO granted service connection and assigned initial noncompensable (0 percent) ratings for DJD of the right knee, left ankle pain, and right ankle pain, each effective October 7, 2008.  

In April 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO, regarding his claim for an increased rating for DDD of the lumbosacral spine.  A transcript of that hearing is of record.  

In an August 2006 rating decision, the RO granted an increased, 40 percent, rating for DDD of the lumbosacral spine, effective August 3, 2006.  

In April 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing) regarding the claim for an increased rating for DDD of the lumbosacral spine.  A transcript of that hearing is of record.  

In his May 2009 Form 9, perfecting his appeal in regard to the claims for higher initial ratings for DJD of the right knee, left ankle pain, and right ankle pain, the Veteran requested a Travel Board hearing.  However, an August 2009 report of contact from the Veteran's representative reflects that he did not want a Board hearing; rather, he wanted his claims file to be transferred to the Board.     

In October 2009, the Board remanded the claims on appeal for further development.  

In a February 2011 rating decision, the Appeals Management Center (AMC) granted an initial 10 percent rating for DJD of the right knee.  Despite the higher ratings established for DDD of the lumbosacral spine and DJD of the right knee, the Veteran has not been awarded the highest possible ratings.  As a result, he is presumed to be seeking the maximum possible benefit and his claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).
 
As a final preliminary matter, the record includes complaints of erectile dysfunction.  On VA spine examination in March 2010, the Veteran gave a history of erectile dysfunction, among several other complaints.  The examiner commented that the etiology of these symptoms was not unrelated to his claimed disability (DDD of the lumbosacral spine).  She did not, however, specifically address erectile dysfunction and its relationship to the service-connected lumbosacral spine disability.  The Board finds that the VA record raises a claim for service connection for erectile dysfunction as secondary to service-connected DDD of the lumbosacral spine.  The issue of entitlement to service connection for erectile dysfunction as secondary to service-connected DDD of the lumbosacral spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

Further, a February 2011 memorandum from the AMC indicates that the RO should re-examine the claim for a proposal to reduce the rating of DDD of the lumbosacral spine to 20 percent, based on recent VA examination findings.  There is no indication that the RO has addressed this memorandum, accordingly, this matter is also referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to August 3, 2006, DDD of the lumbosacral spine was manifested by forward flexion to no less than 45 degrees, with no incapacitating episodes of intervertebral disc syndrome.  

3.  Since August 3, 2006, DDD of the lumbosacral spine has been manifested by forward flexion to no less than 20 degrees, with no incapacitating episodes of intervertebral disc syndrome.  

4.  The Veteran has described tingling and numbness radiating from the low back to the right and left lower extremities, and there is a diagnosis of mild radiculopathy associated with DDD of the lumbosacral spine.  

5.  DJD of the right knee has been manifested by full extension, flexion to no less than 110 degrees, and no objective evidence of recurrent subluxation or lateral instability.  

6.  The right ankle disability has been manifested by dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no evidence of symptoms more nearly approximating moderate foot injury.  

7.  The left ankle disability has been manifested by dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no evidence of symptoms more nearly approximating moderate foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD of the lumbosacral spine, prior to August 3, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

2.  The criteria for a rating in excess of 40 percent for DDD of the lumbosacral spine, since August 3, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

3.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for separate 10 percent ratings for right and left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for an initial rating in excess of 10 percent for DJD of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5260 (2010).  

5.  The criteria for an initial compensable rating for the right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).  

6.  The criteria for an initial compensable rating for the left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for DDD of the lumbosacral spine was received in July 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO and the Appeals Management Center (AMC) in correspondence dated in July 2005 and November 2009.  After filing a notice of disagreement with the initial ratings assigned for his right knee and right and left ankle disabilities, the Veteran was provided VCAA notice regarding his claims for higher initial ratings in the November 2009 correspondence.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in February 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006, November 2008, and November 2009.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA spine and joint examinations to assess the current nature of his claimed disabilities.

The Board notes that, in the November 2009 remand, the claims were remanded, in part, to obtain any additional pertinent treatment records from the Veteran's private primary care physician, Dr. R.  In the November 2009 VCAA letter, the AMC indicated that the Veteran had reported that he had received treatment from Dr. R. since October 2008.  While, in the November 2009 remand, the Board had indicated that records of treatment from Dr. R. since April 2003 were of particular interest, in the November 2009 correspondence, the AMC nevertheless asked the Veteran to provide the names and addresses and approximate dates of treatment of all medical care providers who had provided evaluation and/or treatment pertinent to the claims on appeal.  Thus, the indication that the Veteran had described treatment from Dr. R. since October 2008 is harmless error.  The AMC specifically asked the Veteran to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for each health care provider, so that treatment information could be obtained.  The Veteran did not subsequently return a VA Form 21-4142 regarding additional treatment records from Dr. R.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for additional records from Dr. R.; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Law and Regulations - General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

DDD of the lumbosacral spine

Law and Regulations - Specific

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).


The Spine
5243
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

          
38 C.F.R. § 4.71, PLATE V (2010).

Sciatic Nerve.
8520
Paralysis of:
Rating

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  


Factual Background and Analysis

Historically, in an August 2002 rating decision, the RO granted service connection and assigned an initial 10 percent rating for DDD of the lumbosacral spine, effective October 31, 2001.  In a July 2003 rating decision, the RO continued the 10 percent rating for this disability.  In July 2005, the Veteran filed his current claim for an increased rating.  In September 2005, the RO granted an increased, 20 percent, rating for DDD of the lumbosacral spine, effective July 13, 2005 (the date of the claim for an increased rating), pursuant to Diagnostic Code 5003-5243.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243 (2010).  In an August 2006 rating decision, the RO granted an increased, 40 percent, rating, effective August 3, 2006, again, pursuant to Diagnostic Code 5003-5243.  

Records of VA treatment from August 2004 to April 2010 reflect complaints regarding and treatment for low back pain.  An August 2004 treatment record notes that the Veteran had slight straightening of the lumbar lordosis.  There was no pain in the lumbar spine on lateral bending, flexion, or extension, and the Veteran was able to bend forward to about six inches from the floor.  In the sitting position, straight leg raising was negative to 90 degrees, bilaterally.  Sensory testing to pinprick in both lower extremities was grossly intact except for local diminished sensation in the knee area where he had surgical scars.  Vibratory sense was intact in both lower extremities to the ankles, and deep tendon reflexes were 2+ bilaterally, equal and active, in the lower extremities.  The neurosurgeon reviewed an MRI of the lumbar spine, and commented that there was no evidence of significant spinal stenosis, although there were degenerative arthritic changes.  The pertinent assessment was lumbar spondylosis with chronic pain, essentially normal neurological examination.  The neurosurgeon commented that he saw no surgical problem, as the Veteran had no signs of instability or nerve root or spinal cord compression of significance.  

An April 2005 X-ray of the lumbosacral spine revealed severe bilateral facet degeneration at L4-5 and L5-S1 with grade I anterolisthesis of L4 on L5, probably secondary to the facet degeneration.  There were also degenerative changes at L1-2.  

The Veteran was afforded a VA spine examination in September 2005.  He described a constant, dull low back pain radiating into the hips and the left leg to the knee.  He reported flares of pain about once a month with lifting and pushing, which lasted two days and were relieved with ice, rest, and medication; although he added that he was able to function during a flare-up.  In describing associated symptoms, the Veteran indicated that he had urinary dribbling, bowel constipation, and erectile dysfunction.  He stated that he walked unaided, although he occasionally used a cane.  The examiner commented that the Veteran was able to function at work and at home, and had normal activities of daily living.  

On examination, range of motion testing of the thoracolumbar spine revealed forward flexion from 0 to 45 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 10 degrees, and right and left lateral rotation to 10 degrees, each.  The examiner commented that there was pain at the end of flexion at 45 degrees, but that there was no pain from 0 to 45 degrees.  The Veteran was unable to perform repetitive motion.  There was tenderness in the lumbosacral spine, but the Veteran had normal contour and gait.  No spasm, guarding, or postural abnormality was noted.  Sensory examination was normal to light monofilament touch.  Motor examination revealed normal tone and decreased strength in the left leg, without atrophy.  Reflexes were 2+ on the right and 0/4 on the left.  The diagnosis was DDD and DJD of the lumbosacral spine.  

An October 2005 record of VA rheumatology treatment noted lumbar paraspinal muscle spasm on the left side as well as localized tenderness.  

During his April 2006 DRO hearing, the Veteran described tingling down both legs, with the right leg worse than the left.  He stated that he had difficulty with prolonged standing or sitting.  

On VA spine examination in August 2006, the Veteran described constant, irritating pain in the low back and into the hips.  He reported flare-ups of pain about once a month with prolonged walking, standing, or unusual activity, which lasted one or two days and eased with rest, but noted no additional limitation of motion or functional impairment during a flare-up.  In describing associated features or symptoms, the Veteran again noted erectile dysfunction.  He again reported that he was able to walk unaided, but occasionally used a cane.  The Veteran stated that his low back disability affected his occupation as a custodian at the Post Office, in that he could not do heavy lifting, bending, or kneeling, but denied any effect on his daily activities.  

On examination, range of motion testing of the thoracolumbar spine revealed forward flexion from 0 to 20 degrees and extension from 0 to 5 degrees.  Right and left lateral flexion and right and left lateral rotation were each from 0 to 10 degrees.  The examiner noted that the Veteran reported pain at the end of each range of motion, with no pain from 0 degrees to the end of the range of motion.  There was no change in range of motion upon repeated and resisted testing.  There was no spasm, guarding, or postural abnormality, although there was tenderness with preserved spinal contour and a slow gait.  Sensory examination was normal to light touch with the exception of the left anterior shin and ankle.  Motor examination revealed normal tone and strength without atrophy.  Reflexes were 1+/4 on the right and 0/4+ on the left.  The diagnosis was DDD and DJD of the lumbar spine.  

During the April 2009 hearing, the Veteran described incapacitating episodes of his back going out; however, he indicated that he did not go to the doctor, but just rested.  

During VA treatment in August 2009, the Veteran described shooting pain in his left leg and reported that his left knee gave way.  On examination, there was no swelling, effusion, or instability.  The physician's assistant noted that an X-ray study of the lumbar spine revealed degenerative changes with spurring at the L4 neural foramen.  X-ray study of the left knee revealed that the components were in place with no evidence of loosening.  The assessment was lumbar radiculopathy and status-post revision of left total knee arthroplasty.  In March 2010, the Veteran described chronic back pain with a recent change in symptomatology, specifically, he reported that his left leg had been giving out for a few months.  He denied any weakness, incontinence, tingling, or numb sensations.  On examination, strength in the lower extremities was normal, but sensory was decreased in the whole left leg and foot.  Right leg sensory was intact.  Right knee reflexes were 1+, but the physician was unable to get left knee and bilateral ankle reflexes, although he noted that the Veteran did have a left knee replacement.  The pertinent assessment was DJD with chronic back pain.  

The Veteran most recently underwent VA spine examination in March 2010.  He described constant low back pain which prevented him from doing much standing, sitting, walking, or lying due to pain.  He denied a history of urinary incontinence, urgency, or retention, although he described frequency.  He denied fecal incontinence or obstipation.  He reported erectile dysfunction, numbness, paresthesias, leg or foot weakness, and unsteadiness.  The examiner commented that the etiology of these symptoms was not unrelated to his claimed disability (DDD of the lumbosacral spine).  The Veteran reported that he experienced radiation of his low back pain to both feet, and described the pain as tingling/numbness.  He denied flare-ups of his spinal condition and incapacitating episodes of spine disease.  He reported that he used a cane.  

On examination, posture was normal but gait was antalgic.  There were no abnormal spinal curvatures.  There was tenderness, guarding, and pain with motion of the thoracic sacrospinalis; however, there was no spasm, atrophy, or weakness.  The guarding and tenderness were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Muscle tone was normal.  Sensory examination of the lower extremities revealed decreased vibration, pain, and light touch sensation, bilaterally.  The examiner commented that there was no sense of vibration over the lateral aspect of the lower leg and foot, and no sharp/dull discrimination on the medial aspect of the lower leg and foot, bilaterally.  

Range of motion testing of the thoracolumbar spine revealed flexion from 0 to 20 degrees and extension from 0 to 0 degrees.  Right and left lateral flexion and right and left lateral rotation were each from 0 to 20 degrees.  There was no objective evidence of pain on active range of motion or after repetitive motion, nor was there any additional limitation after three repetitions of range of motion.  The examiner commented that, although the Veteran was only able to flex to 20 degrees during range of motion testing on examination, due to pain, he was able to forward flex to at least 60 degrees after the examination to pick up a piece of paper off a chair.  
The examiner reviewed an August 2009 MRI of the lumbar spine, which revealed signal changes suggesting disc desiccation with mild decrease in disc height at L1-2, L4-5, and L5-S1.  At L1-2 there was a mild diffuse posterior annular bulge indenting the thecal sac anteriorly, with no central canal stenosis or neural foraminal encroachment.  At L4-5 there was mild to moderate diffuse posterior annular bulge along with moderate degenerative spurring at the facet joints, causing mild to moderate central canal stenosis.  There was mild to moderate bilateral foraminal encroachment, slightly worse on the left side.  At L5-S1 there was a moderate sized broad based focal central and bilateral paracentral disc protrusion, indenting the thecal sac anteriorly and contacting the bilateral S1 nerve roots.  The examiner noted that an EMG had been ordered by the Veteran's primary care provider, and was scheduled for the following month.  

The Veteran reported that he was currently working full-time, although he had lost six weeks of work in the last 12-month period due to low back pain, feet pain, and medical appointments.  He added that he was afraid he would lose his job secondary to absenteeism and an inability to do his job due to pain.  The diagnosis following VA examination was DDD and DJD of the lumbar spine.  The examiner commented that this disability had significant effects on the Veteran's occupation, due to increased absenteeism.  This disability prevented sports, caused moderate impairment in exercise and recreation and mild impairment in chores, shopping, and traveling, but had no effect on feeding, bathing, dressing, toileting, and grooming.  

The April 2010 report of electrodiagnostic evaluation for possible left lumbosacral radiculopathy reflects an impression of mild chronic left L4-5 radiculopathy.  Based on this report, the March 2010 VA examiner gave an April 2010 addendum to her examination report, in which she changed the diagnosis to DDD and DJD, lumbar spine, with mild radiculopathy.  

Based on the foregoing, the Board finds that the evidence provides no basis for a rating in excess of 20 percent for DDD of the lumbosacral spine, for the period from July 13, 2005 to August 3, 2006.  In this regard, there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; rather, forward flexion was to 45 degrees on VA examination in September 2005; further, the combined range of motion of the thoracolumbar spine was 105 degrees, which is within the criteria for a 20 percent evaluation.  As such, the Board finds that the criteria for a rating in excess of 20 percent were not met prior to August 3, 2006. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Regarding functional impairment, the Board has considered the Veteran's complaints regarding pain.  Although the Veteran had pain at the end of flexion on VA examination in September 2005, he nevertheless had pain-free flexion from 0 to 45 degrees.  Moreover, the Board notes that the rating criteria contemplate symptoms such as pain, stiffness, aching, etc., if present, thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the sections of the rating schedule for evaluating neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of any higher rating prior to August 3, 2006.

There is also no evidence that the Veteran's service- connected DDD of the lumbosacral spine would warrant a rating in excess of 20 percent prior to August 3, 2006 on the basis of incapacitating episodes.  The medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of at least four weeks in a 12-month period, as required for a higher rating under the above-noted criteria.  Rather, the Veteran himself reported during the September 2005 VA examination that he was able to function during flare-ups of pain.  As such, the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are also not met.

The Board also finds that a rating in excess of 40 percent is not warranted since August 3, 2006.  In this regard, there is no evidence of unfavorable ankylosis of the thoracolumbar spine or the entire spine; rather, the Veteran has maintained range of motion in his spine, as reflected during the August 2006 and March 2010 VA examinations.  Furthermore, because the 40 percent rating currently assigned is the maximum rating for limitation of motion without ankylosis, further consideration of the DeLuca factors is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
There is also no evidence that the Veteran's service- connected DDD of the lumbosacral spine would warrant a rating in excess of 40 percent since August 3, 2006 on the basis of incapacitating episodes.  In this regard, there is simply no evidence of bedrest prescribed by a physician since August 3, 2006, let alone for a total period of at least six weeks in a 12-month period, as required for a higher rating under the above-noted criteria.  Rather, during the March 2010 VA examination, the Veteran denied incapacitating episodes of spine disease.  As such, the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are also not met.

The Board has also considered that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected spine disability.  

In September 2005, the Veteran described pain radiating into the hips and the left leg.  During the April 2006 hearing, he described tingling down both legs.  During VA treatment in August 2009, the Veteran described shooting pain in his left leg, and the assessment included lumbar radiculopathy.  During VA treatment in March 2010, he reported that his left leg had been giving out, and examination revealed decreased sensation in the whole left leg.  On VA examination in March 2010, he described tingling and numbness to both feet and sensory examination of the lower extremities revealed decreased vibration, pain, and light touch sensation, bilaterally.  Significantly, April 2010 EMG testing revealed mild chronic left L4-5 radiculopathy, and, in her April 2010 addendum, the VA examiner diagnosed mild radiculopathy.  

While the EMG testing revealed left radiculopathy, the evidence reflects that the Veteran complained of pain into both hips in September 2005 and tingling down both legs in April 2006.  On the most recent VA examination, there was evidence of decreased sensation in both lower extremities and the VA examiner diagnosed mild radiculopathy.  Accordingly, with resolution of all reasonable doubt in his favor, the Board finds that the neurological findings in this case more nearly approximate mild incomplete sciatic nerve paralysis in both lower extremities.  Therefore, separate 10 percent ratings, but no higher, are warranted for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity, effective July 13, 2005.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board has also considered the fact that, during the September 2005 VA examination, the Veteran reported that he had urinary dribbling associated with this low back disability.  However, in regard to his urinary complaints, the Board notes that, during VA rheumatology treatment in March 2006, he gave a history of urinary frequency and a feeling of not emptying very well, which he had had for years, but was occurring more often in the past few weeks.  The same treatment record notes that he was receiving treatment for urinary tract infection symptomatology which began in February.  The pertinent impression was suspect prostatitis with history of recent urinary tract infection.  During a VA urology consultation in April 2006, the Veteran reported that he no longer had dysuria, frequency, urgency, or leakage.  The impression was prostatitis.  During VA treatment in March 2010, the Veteran denied any incontinence.  Although he described frequency on VA examination that month, he denied a history of urinary incontinence, urgency, or retention.  Accordingly, the Board finds that a separate rating for urinary symptomatology is not warranted.    

Finally, while the Board recognizes the Veteran's complaints regarding erectile dysfunction, as noted in the introduction, in light of the fact that the March 2010 VA examiner did not specifically address the relationship between erectile dysfunction and the service-connected lumbosacral spine disability, the claim for service connection for erectile dysfunction as secondary to service-connected DDD of the lumbosacral spine is being referred to the AOJ for appropriate action.  

Under these circumstances, the Board finds that the, while the Veteran is entitled to separate 10 percent ratings for radiculopathy in the right and left lower extremities, the record presents no basis for assignment of rating in excess of 20 percent for the orthopedic manifestations of DDD of the lumbosacral spine, prior to August 3, 2006, or for a rating in excess of 40 percent since that date, under the applicable rating criteria.

DJD of the Right Knee

Law and Regulations - Specific

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)


5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010)



38 C.F.R. § 4.71, Plate II (2010)

The VA General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  The VA General Counsel subsequently held  that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 

VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

Factual Background and Analysis

In the March 2009 rating decision, the RO granted service connection and assigned an initial, noncompensable (0 percent) rating for DJD of the right knee, effective October 7, 2008, pursuant to Diagnostic Code 5299-5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  In the February 2011 rating decision, the RO granted an initial 10 percent rating, pursuant to Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010), effective October 7, 2008.  

Records of VA treatment dated from September 2008 to April 2010 reflect complaints regarding and treatment for right knee pain.  A September 2008 X-ray study of the right knee revealed moderate degenerative remodeling change.  During treatment in December 2008, the Veteran stated that his right knee had been giving out intermittently.  Examination of the right knee revealed no effusion and range of motion was normal.  

On VA joints examination in December 2008, the Veteran described pain and stiffness in his knees, especially in the morning, after prolonged standing or walking, or after loading items at work.  He denied any joint-related absences from work in the past year.  Range of motion testing of the right knee revealed flexion to 140 degrees and extension to 0 degrees.  There was no change in motion and no further limitation on repeated and resisted testing.  There was no tenderness or effusion of the right knee.  The right knee medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments were stable.  McMurray's testing of the medial and lateral meniscus was negative.  The examiner reviewed the September 2008 X-ray study discussed above.  The pertinent diagnosis was DJD, right knee, moderate, stable.  The examiner commented that mere speculation would be required to determine whether pain, fatigue, weakness, lack of endurance, or incoordination caused additional functional loss.  

During VA treatment in August 2009, examination of the right knee revealed slight medial tenderness, but no swelling.  There was swelling and tenderness in the knees during VA treatment in December 2009.  

The Veteran was afforded a VA joints examination to evaluate his right knee disability in March 2010.  He denied any right knee deformity, weakness, incoordination, effusions, flare-ups of joint disease, or episodes of dislocation or subluxation, but described giving way, instability, pain, stiffness, decreased speed of joint motion, and warmth and tenderness.  He also described episodes of locking one to three times per month.  He stated that he used a cane as well as a brace, adding that he could not use his cane at work and his brace did not fit under his work pants.  He added that he used a walker in the mornings at home.  

Examination of the right knee revealed pain and grinding with no crepitation, instability, patellar abnormality, or meniscus abnormality.  There were no abnormal tendons or bursae.  Range of motion testing of the right knee revealed flexion from 0 to 110 degrees, with no objective evidence of pain.  Following repetitive motion, there was no objective evidence of pain or additional limitation.  The examiner reviewed an August 2008 X-ray study of the right knee, which revealed moderate degenerative remodeling change.  The pertinent diagnosis was moderate DJD, right knee.  The examiner commented that this disability had significant effects on the Veteran's occupation as a result of increased absenteeism, and prevented exercise, sports, and recreation.  The examiner also noted that this disability had moderate effects on chores and shopping, mild effects on traveling and dressing, and no effects on feeding, bathing, toileting, grooming, and driving.  

The aforementioned evidence provides no basis for assignment of an initial rating in excess of 10 percent for the service-connected right knee disability.  In this regard, right knee range of motion was normal during VA treatment in December 2008 and on VA examination in January 2009.  Range of motion on VA examination in March 2010 was from 0 to 110 degrees.  These findings do not warrant assignment of even a compensable rating for the right knee under Diagnostic Code 5260 or Diagnostic Code 5261.  This evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In reaching these conclusions, the Board has considered the Veteran's functional impairment due to pain and other factors.  However, the January 2009 VA examiner commented that mere speculation would be required to determine whether pain, fatigue, weakness, lack of endurance, or incoordination caused additional functional loss.  More recently, there was no objective evidence of pain on range of motion testing during the March 2010 VA examination, nor was there objective evidence of pain or additional limitation after repetitive motion.  As such, the Board finds that the DeLuca factors do not provide a basis for assignment of an initial rating in excess of 10 percent.

Given the evidence of flexion limited to 110 degrees, as evidenced on VA examination in March 2010, and the X-ray evidence of DJD in the right knee, the 10 percent rating assigned is consistent with the maximum rating for a single, major joint assignable under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board points out that the 10 percent rating assigned for the right knee disability in this case is consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, as discussed above, no higher rating is assignable on the basis of limitation of motion.

The Board also finds that there is no objective evidence of instability of the right knee.  In this regard, the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments were described as stable on VA examination in January 2009.  During the March 2010 VA examination, the Veteran described instability but denied any episodes of dislocation or subluxation in regard to the right knee; however, examination revealed no instability of the right knee.  Accordingly, there is no basis for evaluating the right knee disability under Diagnostic 5257.
Moreover, no other potentially applicable diagnostic code provides a basis for assignment of a rating in excess of 10 percent for the right knee disability. As it is neither contended nor shown that the Veteran's right knee disability involves ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula, rating of the disability under the Diagnostic Codes evaluating these disabilities is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 10 percent for the service-connected right knee disability, under the applicable rating criteria.

Right and Left Ankle Disabilities

Law and Regulations - Specific

5271
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

5284
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  


38 C.F.R. § 4.71, Plate II (2010)

Factual Background and Analysis

In the March 2009 rating decision, the RO granted service connection and assigned initial noncompensable (0 percent) ratings for right and left ankle pain, pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

A September 2008 VA X-ray study of the left foot revealed mild osteoarthritic change with hallux valgus deformity in the first metatarsophalangeal joint.  X-ray study of the right foot revealed a significant degenerative remodeling change at the right mid-foot and a mild degenerative remodeling change at the metatarsal-phalangeal joint of the great toe.  

On VA joints examination in January 2009, the Veteran described pain and stiffness in both ankles, especially in the morning, after prolonged standing or walking, or after loading items at work.  He denied any joint-related absences from work in the past year.  On examination of the bilateral ankles, there was no tenderness, instability, or valgus or varus deviation.  Range of motion testing of the ankles revealed dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 45 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 20 degrees.  There was no pain during range of motion testing.  The examiner reviewed X-ray films of the feet.  The pertinent diagnosis was DJD bilateral ankles, mild.  The examiner commented that mere speculation would be required to determine whether pain, fatigue, weakness, lack of endurance, or incoordination caused additional functional loss.  

In February 2009, the RO sought clarification regarding the diagnosis rendered by the VA examiner.  Specifically, the RO noted that there were no X-ray studies of the ankles in the Compensation and Pension Record Interchange (CAPRI) and the X-ray studies discussed in the VA examination report were of the feet, as opposed to the ankles.  Accordingly, the physician was asked to review the examination notes and clarify this matter.  In a February 2009 addendum, the examiner indicated that the diagnosis should be changed to chronic ankle strain, bilateral, mild.   

Records of VA treatment dated from October 2008 to April 2010 reflect complaints regarding and treatment for bilateral ankle pain.  During treatment in December 2008, examination of the ankles revealed no swelling.  Examination of both ankles during treatment in August 2009 revealed slight tenderness, but no obvious swelling.  There was swelling and tenderness in the ankles during VA treatment in December 2009.  Slight ankle swelling and tenderness was again described during VA treatment in March 2010.   

The Veteran was afforded a VA joints examination to evaluate his ankle disabilities in March 2010.  He reported that he used over the counter ankle braces as needed.  He described pain, instability, giving way, weakness, and decreased speed of joint motion in regard to both ankles, but denied deformity, stiffness, incoordination, episodes of dislocation or subluxation, effusions, locking episodes, and flare-ups of joint disease. Examination of the ankles revealed pain with no instability, tendon abnormality, or angulation.  Range of motion testing revealed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees, bilaterally, with no objective evidence of pain.  Following repetitive motion, there was no objective evidence of pain or additional limitation.   The examiner reviewed a March 2010 X-ray study of the bilateral ankles which revealed an unremarkable examination of the left ankle.  There was bony remodeling of the right midfoot which appeared to be stable compared to the prior right foot examination.  

The pertinent diagnosis was bilateral ankle strains.  The examiner commented that this disability had significant occupational effects, in that the Veteran had decreased mobility, problems with lifting and carrying, weakness and fatigue, and pain, but that this disability had no effect on usual daily activities.  
In a February 2011 addendum, a VA physician indicated that he had reviewed the March 2010 right ankle X-ray report, and he stated that his impression was ankle unremarkable and no significant abnormalities.  He noted that the finding of "bony remodeling" referred specifically to the foot and not the ankle.  

Collectively, the aforementioned evidence provides no basis for assignment of initial compensable ratings for the right and left ankle disabilities.  

In this regard, there is no medical evidence of moderate limitation of motion of either ankle, as required for a 10 percent rating pursuant to Diagnostic Code 5271.  Rather, both dorsiflexion and plantar flexion were full on VA examination in January 2009 and March 2010.  As such, initial compensable ratings, pursuant to Diagnostic Code 5271, are not warranted.  

The medical evidence of record also does not demonstrate that the right and left ankle disabilities more nearly approximate moderate foot injuries, as required for a 10 percent rating pursuant to Diagnostic Code 5284.  Rather, the January 2009 VA examiner diagnosed mild DJD, bilateral ankles, which was subsequently revised to a diagnosis of chronic bilateral ankle strain, mild.  Further, there was only slight tenderness of the ankles during VA treatment in August 2009 and only slight ankle swelling during treatment in March 2010.  While the March 2010 VA examiner indicated that the bilateral ankle disability had significant occupational effects, he also stated that the disability had no effects on usual daily activities.  Moreover, while the examiner described significant effects on occupational activities due to factors including decreased mobility and pain, the Board notes that examination on that date revealed full range of motion in the ankles, with no objective evidence of pain.  As such, the medical evidence simply does not demonstrate moderate foot injury as required for higher ratings pursuant to Diagnostic Code 5284.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints.  However, the March 2010 VA examiner indicated that there was no objective evidence of pain on range of motion testing, and noted that there was no objective evidence of pain or additional limitation following repetitive use.  During the VA examination, the Veteran himself also denied flare-ups of joint disease.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and DeLuca do not provide a basis for initial compensable ratings.  

Further, there is no medical evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).  

In regard to all the issues on appeal, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  In this case, the Veteran has described to the best of his ability the problems associated with his low back, right knee, and both ankles.  There is no dispute that he is competent to report his physical symptoms because this requires only personal knowledge as it comes to him through his senses.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, in this case, medical expertise is required when describing the extent of the impairment as it relates to the rating criteria, and as a layperson, the Veteran lacks the medical expertise to make such an assessment.

All Disabilities

The Board has also considered whether any of the disabilities on appeal present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his lumbosacral spine, right knee, and right and left ankle disabilities and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the evidence does not demonstrate other related factors; rather, the evidence reflects that the Veteran has maintained full-time employment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, there is no basis for further staged rating of the orthopedic manifestations of DDD of the lumbosacral spine, pursuant to Hart, or for staged rating for the right knee and right and left ankle disabilities, pursuant to Fenderson, and the claims for higher ratings for these disabilities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine.  While the Board has resolved reasonable doubt in the Veteran's favor in determining that separate 10 percent ratings are warranted for radiculopathy of the right and left lower extremities; the Board finds that the preponderance of the evidence is against assignment of any higher ratings in regard to the orthopedic manifestations of DDD of the lumbosacral spine, and the right knee and right and left ankle disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for DDD of the lumbosacral spine, evaluated as 20 percent disabling from July 13, 2005 and 40 percent disabling from August 3, 2006, is denied.  

Entitlement to an evaluation of 10 percent, but no higher, for radiculopathy of the right lower extremity is allowed, effective July 13, 2005, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 10 percent, but no higher, for radiculopathy of the left lower extremity is allowed, effective July 13, 2005, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for DJD of the right knee is denied.  

Entitlement to an initial compensable rating for right ankle pain is denied.  

Entitlement to an initial compensable rating for left ankle pain is denied.  





____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


